Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance 

The following is the examiner’s statement of reasons for allowance:
Claims 14-25, 27-41, 43-45 are allowed.
Claims 1-13, 26 and 42 are canceled without prejudice.
Claims 14-25, 27-41, 43-45 are allowable over prior arts because the cited prior art of record fails to teach or render obvious the claimed limitations in combination of first obtainment unit that performs a first obtainment process including transmitting, using Simple Network Management Protocol (SNMP), a search packet for requesting a plurality of types of information including first information and second information, and obtaining the plurality of types of information in a response packet transmitted from a device that receives the search packet; and a second obtainment unit that performs a second obtainment process including transmitting, to the device that transmits the response packet, a request packet for requesting third information that is different from the plurality of types of information obtained by the first obtainment process, and obtaining the third information in a response packet transmitted from the device that receives the request packet, wherein the request packet transmitted in the second obtainment process is a packet for requesting a single type of information, and is a packet for requesting a Bonjour name, as the third information, that the second obtainment unit is able to obtain in a state that a predetermined function is turned on in 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:00 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John Follansbee, can be reached at (571) 272-3964. 
The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/THU HA T NGUYEN/Primary Examiner, Art Unit 2444